Citation Nr: 1417025	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-27 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for systemic degenerative joint disability.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously considered these issues and remanded for examinations in August 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An additional remand is needed to ensure the medical opinions are adequate to adjudicate the claims.  The VA examiner in September 2010 provided negative conclusions based on the lack of medical evidence during service and in the intervening years without addressing the Veteran's and other lay statements.  Therefore, the opinions are inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records pertinent to the Veteran's claims of joint disease, back disorder, and pulmonary disorder.

2. Then, forward the claims file to the September 2010 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide addendum opinions.  The examiner should answer the following:

a. Is the Veteran's joint disease at least as likely as not related to service, including injury during service, trauma from manning a gun, asbestos and herbicide exposure?

Take note of and address the Veteran's and his son's reports of continuous symptoms since service provided in hearing testimony.

b. Is the Veteran's back disability at least as likely as not related to service, including trauma from manning a gun, asbestos and herbicide exposure?

Take note of and address the Veteran's, his son's, his wife's and his friend's statements of symptoms and onset.

c. Is the Veteran's pulmonary disorder, to include COPD, at least as likely as not related to service, including from asbestos and herbicide exposure?

Take note of the Veteran's and his son's reports of symptoms and onset provided in hearing testimony.

The examiner must provide detailed rationale for all opinions offered, and if lay statements are rejected, the examiner must provide a reason.  

If any requested opinion cannot be offered without resort to speculation, state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. Review the examiner's opinions to ensure they comply with these directives and return them for addendums if they do not.

4. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



